_____________

              No. 95-4119EA
              _____________

United States of America,                  *
                                           *
                   Appellee,               *
                                           *
     v.                                    *
                                           *
Jerry Jobe,                                *
                                           *
                   Appellant.              *
                                               Appeals from the United States
              _____________                    District Court for the Eastern
                                               District of Arkansas.
              No. 95-4141EA
              _____________                    [UNPUBLISHED]

United States of America,                *
                                         *
                   Appellee,             *
                                         *
     v.                                  *
                                         *
Betty Obergfell Turner,                  *
                                         *
                   Appellant.            *
                                   _____________

                              Submitted:   May 17, 1996

                               Filed: June 5, 1996
                                   _____________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              _____________


PER CURIAM.


     Following their convictions for conspiracy, money laundering, and
illegal financial activity affecting interstate commerce, Jerry Jobe and
Betty Obergfell Turner appeal their convictions and sentences.           Having
heard the parties' arguments and having considered the briefs and record,
we conclude that Jobe's and Turner's convictions and sentences should be
affirmed.
     Jobe and Turner contend the evidence is insufficient to support the
jury's verdicts.   Essentially, Jobe and Turner view the evidence in their
most favorable light and ignore the abundant evidence of their guilt.
Nevertheless, the record contains substantial evidence on which the jury
reasonably could have found Jobe and Turner guilty on all charges.


     We also reject Jobe's and Turner's arguments about their sentences.
Their contention that the district court improperly denied them a downward
departure because their mine-run money laundering scheme falls outside the
heartland of money laundering is meritless.         Likewise, we reject Turner's
contention that the district court improperly enhanced Turner's sentence
for abuse of a position of trust.          Because the district court did not
violate   law   when   imposing   Jobe's   and   Turner's   sentences   within   the
applicable guidelines range, or misapply the guidelines, we must affirm the
sentences.   We also conclude the district court properly ordered Jobe and
Turner to pay restitution.


     Having concluded the district court correctly resolved each of Jobe's
and Turner's claims and that an extended discussion of the issues will
serve no useful purpose, we affirm. See 8th Cir. R. 47B.


     A true copy.


             Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-